DETAILED ACTION

The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 2/10/2022.  Claims 2, 5, 9, 14, and 15 were amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “blower apparatus” in Claims 1-16, “operator-controlled element” in Claims 11 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the limitation "said pivot axis".  There is insufficient antecedent basis for this limitation in the claims since a pivot axis has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 6, 7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesom US 2014/0331444 (hereafter Nesom).

Regarding Claim 1, Nesom anticipates:
1. A blower apparatus (hand held blowervac device 10) comprising:
a fan (impeller 53);
a drive motor (motor 21) driving said fan; 
an intake opening (air inlet 50) and a discharge opening (air outlet 51);  
a handle (handle 14) for guiding said blower apparatus; 
said handle being mounted (by a pivot 15) on said blower apparatus so as to permit pivoting said handle from a first position (shown as solid lines in Figure 1) into at least a second position (shown as hidden lines in Figure 1); 
said handle defining a grip region (elongate grip 16);  
said blower apparatus being configured to cause an air flow to pass said discharge opening in a discharge direction (along outlet air flow axis 52) during operation of said blower apparatus; and, 
said grip region being inclined relative to said discharge direction at a first inclination (inclined roughly 90 degrees relative to the vertical plane of discharge as shown in Figure 1) in said first position (shown as solid lines in Figure 1) and at a second inclination (inclined roughly 0 degrees relative to the vertical plane of discharge as shown in Figure 1) in said second position (shown as hidden lines in Figure 1) different than said first inclination (see arguments section for more detail).  

Regarding Claim 6, Nesom anticipates:
6. The blower apparatus of claim 1, wherein said grip region (elongate grip 16) is at least partially inclined away from said discharge opening (air outlet 51) in said first position (shown as solid lines in Figure 1)(inclined roughly 90 degrees relative to the vertical plane of discharge as shown in Figure 1); and, said grip region is at least partially inclined in a direction toward said discharge opening in said second position (shown as hidden lines in Figure 1)(inclined roughly 0 degrees relative to the vertical plane of discharge as shown in Figure 1.  As shown in Figure 8, grip region is partially inclined).  

Regarding Claim 7, Nesom anticipates:
7. The blower apparatus of claim 1, wherein said handle (handle 14) is pivotable about a pivot axis (pivot axis of pivot 15).  

Regarding Claim 10, Nesom anticipates:
10. The blower apparatus of claim 1, wherein said blower apparatus (hand held blowervac device 10) is selectively operable in a suction mode (Figure 6) or in a blower mode (Figure 9); and, said first position (shown as solid lines in Figure 1) of said handle corresponds to said suction mode (Figure 6) and said second position (shown as hidden lines in Figure 1) of said handle corresponds to said blower mode (Figure 9).  

Regarding Claim 11, Nesom anticipates:
11. The blower apparatus of claim 1, wherein said handle (handle 14) defines a longitudinal direction (curved longitudinal axis 17) and said handle has first (distal end 56) and second ends (proximal end 54) in said longitudinal direction (Figure 4); and, wherein said blower apparatus further comprises:  an operator-controlled element (control switch 41) for controlling said drive motor (motor 21); said operator-controlled element being arranged in the region of said first end (Figures 1 and 3); said first end being directed away from said discharge opening (air outlet 51) in said first position (shown as solid lines in Figure 1) of said handle (rotated roughly 90 degrees away relative to the vertical plane of discharge as shown in Figure 1); and, said first end being directed toward said discharge opening in said second position (shown as hidden lines in Figure 1) of said handle (rotated roughly coplanar relative to the vertical plane of discharge as shown in Figure 1).  

Regarding Claim 12, Nesom anticipates:
12. The blower apparatus of claim 11, wherein said operator-controlled element (control switch 41) is arranged at a fixed position on said handle (handle 14)(Figures 1 and 3).  

Regarding Claim 13, Nesom anticipates:
13. The blower apparatus of claim 1, further comprising a second handle (head 25a); and, said discharge opening (air outlet 51) and said second handle lying on mutually opposite sides of said fan (impeller 53).  

Regarding Claim 14, Nesom anticipates:
14.  A blower apparatus (hand held blowervac device 10) comprising:
a fan (impeller 53);
a drive motor (motor 21) driving said fan; 
an intake opening (air inlet 50) and a discharge opening (air outlet 51);  
a handle (handle 14) for guiding said blower apparatus; 
said handle being mounted (by a pivot 15) on said blower apparatus so as to permit pivoting said handle from a first position (shown as solid lines in Figure 1) into at least a second position (shown as hidden lines in Figure 1); 
said handle defining a grip region (elongate grip 16);  
said blower apparatus being configured to cause an air flow to pass said discharge opening in a discharge direction (along outlet air flow axis 52) during operation of said blower apparatus; and, 
said grip region being inclined relative to said discharge direction at a first inclination (inclined roughly 90 degrees relative to the vertical plane of discharge as shown in Figure 1) in said first position (shown as solid lines in Figure 1) and at a second inclination (inclined roughly 0 degrees relative to the vertical plane of discharge as shown in Figure 1) in said second position (shown as hidden lines in Figure 1) different than said first inclination (see arguments section for more detail); and wherein said fan (impeller 53) is a radial fan (scroll housing 11a shape shown in Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nesom US 2014/0331444 (hereafter Nesom).

 Regarding Claim 8, Nesom teaches:
8. The blower apparatus of claim 7, wherein said handle (handle 14), in said second position (shown as hidden lines in Figure 1), is pivoted by 180o about said pivot axis compared to said first position (shown as solid lines in Figure 1).  (Paragraph [0029] - The blower and vacuum positions may be defined by stops (not shown) that are preferably 90o apart so as to restrain the angular movement. But alternatively the handle 14 could be rotated by 270o between operating positions).

Nesom teaches an adjustable handle position that can be set based on the operator’s preferred orientation for a given device operation.  As disclosed, the handle positions are defined by stops that are preferably 90o apart so as to restrain the angular movement.  Nesom specifically discloses said second position is pivoted 90o and 270o about said pivot axis compared to a said first position.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify, if necessary, the Nesom device to include a stop to restrain a 180o position as claimed with the motivation to provide the operator more handle position options to choose from. 

Allowable Subject Matter
Claims 9, 15, and 16 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 2-5, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).  However, new rejections under 35 U.S.C. 112(b) rejections have been made as required.

Rejections Under 35 U.S.C. 102
Applicant’s arguments with amendments, filed 2/10/2022, with respect to the 35 U.S.C. 102 rejection(s) of Claims 1, 6, 7, and 10-14 under Nesom US 2014/0331444 have been fully considered and are not persuasive.  Therefore, the rejections stand as presented.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed 2/10/2022, with respect to the 35 U.S.C. 103 rejection(s) of Claim 8 under Nesom US 2014/0331444 have been fully considered and are not persuasive.  Therefore, the rejections stand as presented.

	Detailed responses to the Applicant’s arguments follow.

The Applicant argues: “REJECTION UNDER 35 U.S.C. 102 
Claims 1, 6, 7, and 10 to 13 were rejected under 35 U.S.C. 102(a) (1) as being anticipated by published United States patent application 2014/0331444 to Nesom et al (hereinafter "Nesom"). The applicant respectfully disagrees and will show in the following that applicant's claims are indeed patentable over Nesom. 
The blower device of Nesom has a handle 14. The handle 14 is pivotable about a pivot axis 27 shown in FIG. 4 of Nesom. The pivot axis 27 runs parallel to a longitudinal axis 52. FIG. 1 of Nesom is reproduced below and is supplemented with an arrow in the bottom right corner showing a discharge direction 203.  The direction of the longitudinal axis 41 and the discharge direction 203 are identical. For this reason, FIG. 1 of Nesom has been further supplemented with a second arrow 203 at the left side of the figure where the pivot axis 27 also extends. 
The handle 14 has an elongate grip handle portion 16 (see page 2, column 1, lines 2 and 3): 
"A handle 14 is elongate and includes an elongate grip 16. " 
In FIG. 1 of Nesom, the two pivot points of the handle 14 are shown. As can be seen from the figure, the grip portion 16 is connected to the pivot axis via an intermediate part of the handle 14. An operator gripping the blower device with its hand at the grip portion 16 is shown holding the blower device in two different pivot positions in FIGS. 6 and 9. In order to show the position of the grip portion 16, the grip portion is emphasized (with red lines) and referred to with reference numeral 201 in FIG. 1 of Nesom as reproduced and supplemented above. 
The grip portion 16 of the handle 14 defines an imaginary longitudinal axis. In both positions of the handle 14, a direction vector, which shows the inclination of the grip portion 201 and thus the imaginary longitudinal axis, is the same relative to the discharge direction 203 which runs along the longitudinal axis 52. This is the case due to the fact that the handle 14 is pivoted about the discharge direction 203. While the longitudinal axis 52, along which the air is discharged, is only parallel to the pivot axis 27, it extends in the same direction, namely, the discharge direction 203. For this reason the pivot axis 27 also extends in the discharge direction 203. The grip portion 201 is inclined to the same extent with respect to the pivot axis in every pivot position of the handle 14 and is, thus, also at the same inclination to the discharge direction 203 in every pivot position of the handle 14. 
In contrast thereto, applicant's claims include the feature according to which the grip region is inclined differently with respect to the discharge direction in two different positions: 
"said grip region being inclined relative to said discharge direction at a 
first inclination in said first position and at a second inclination in said second 
position different than said first inclination." 

The Examiner respectfully disagrees.  As Applicant admits the discharge direction 203 is along longitudinal axis 52.  As best shown in Figures 7 and 8, handle 14 rotates about pivot axis 27 that is offset in two directions from longitudinal axis 52.  Therefore, using longitudinal axis 52 as a fixed reference, the handle is inclined as shown in Figure 8 that is different from its incline as shown in Figure 7.  Additionally, if the device is viewed from a fixed location viewing the device from the blower end along the discharge direction toward the output end, the handle will rotate to at least two different inclined positions as claimed.  
Using the Applicant’s argued interpretation, the handle 14 angle would not pivot relative to its pivot axis 27, since the interpreted relative angular 
The Examiner recommends that the Applicant consider eliminating the dependence on the claimed “discharge direction” and consider an independent claim including both a handle pivot axis and a longitudinal axis (along a discharge direction) where the handle pivot axis is inclined relative to the longitudinal axis resulting in the claimed first and second inclined positions.  This claim language provides a more clear claim scope and uses slightly different language than independent Claim 2. 

The Applicant argues: “For the reasons advanced above, applicant's claim 1 should be allowable over Nesom.  Claims 6 to 13 are directly or indirectly dependent on claim 1 and should also be allowable for at least this reason. Claims 2, 9 and 14 were deemed to be directed to patentable subject matter and allowable. Claims 2 and 14 have been amended to place the same in independent form and should now be in condition for allowance. Claims 3 to 5 are dependent on claim 2 and are now also in condition for allowance. Claims 15 and 16 are dependent on claim 14 and are now also in condition for allowance.” 

The Examiner respectfully disagrees.  Claims 2-5 are in condition for allowance.  Claims 9, 15, and 16 are objected to but are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723